Exhibit 10.2

 

NON-STATUTORY STOCK OPTION AGREEMENT

 

This AGREEMENT, entered into and effective as of March 30, 2005 (the “Date of
Grant”) by and between August Technology Corporation (the “Company”) and Lynn J.
Davis  (the “Optionee”).

 

RECITALS:

 

A.            The Board of Directors of the Company or its Compensation
Committee has authority to grant non-statutory stock options to employees of the
Company outside of the Company’s 1997 Stock Incentive Plan.

 

B.            The Company desires to give the Optionee an inducement to acquire
a proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company, which option is granted outside of the
Company’s 1997 Stock Incentive Plan.

 

AGREEMENT:

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I.

GRANT OF OPTION.

 

The Company hereby grants to the Optionee the right, privilege, and option (the
“Option”) to purchase one hundred seventy-five thousand (175,000) shares (the
“Option Shares”) of the Company’s common stock, no par value (the “Common
Stock”), according to the terms and subject to the conditions hereinafter set
forth.  The Option is not intended to be an “incentive stock option,” as that
term is used in Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

ARTICLE II.

OPTION EXERCISE PRICE.

 

The per share price to be paid by Optionee in the event of an exercise of the
Option shall be eleven and 57/100ths dollars ($11.57).

 

ARTICLE III.

DURATION OF OPTION AND TIME OF EXERCISE.

 

A.            Initial Period of Exercisability.  The Option shall become
exercisable with respect to the Option Shares in five (5) equal installments. 
The following table sets forth the initial dates of exercisability of each
installment and the cumulative number of Option Shares as to which this Option
shall become exercisable on such dates, provided that this Option shall become
so exercisable on such dates only if the Optionee has continuously served as an
employee of the Company since the Date of Grant.

 

1

--------------------------------------------------------------------------------


 

Initial Date of
Exercisability

 

Number of Option Shares
Available for Exercise

 

March 30, 2006

 

35,000

 

March 30, 2007

 

35,000

 

March 30, 2008

 

35,000

 

March 30, 2009

 

35,000

 

March 30, 2010

 

35,000

 

 

The foregoing rights to exercise this Option shall be cumulative with respect to
the Option Shares becoming exercisable on each such date but in no event shall
this Option be exercisable after, and this Option shall become void and expire
as to all unexercised Option Shares at, 5:00P.M. (CST) on March 30, 2015 (the
“Time of Termination”), date which in no case shall exceed ten (10) years after
date of grant.

 

B.            Termination of Employment Due to Death, Disability or Retirement. 
In the event the Optionee’s employment is terminated with the Company and all of
its Subsidiaries (within the meaning of Section 424(f) of the Code) by reason of
death, an event that constitutes permanent and total disability within the
meaning of Section 22(e)(3) of the Code (“Disability”), or retirement pursuant
to and in accordance with the regular retirement plan or practice of the Company
or the Subsidiary employing the Optionee (“Retirement”), the Option may be
exercised in whole or in part before (a) the expiration of three months, in the
case of Retirement, and one year, in the case of death or Disability, after such
date of termination, or (b) the Time of Termination, whichever shall first
occur.

 

C.            Termination of Employment for Reasons Other Than Death, Disability
or Retirement.  Except as provided in Section III. D. below, in the event the
Optionee’s employment is terminated with the Company and all of its Subsidiaries
for any reason other than death, Disability or Retirement, all rights of the
Optionee hereunder shall terminate at the close of business on the ninetieth day
after the date of termination of Optionee’s employment, except under no
circumstances shall this option be exercisable after the Time of Termination.

 

                D.            Change in Control.  In the event of an acquisition
of the Company through the sale of substantially all of the Company’s assets and
the consequent discontinuance of its business or through  a merger,
consolidation, exchange, reorganization, reclassification, extraordinary
dividend, divestiture or liquidation of the Company (collectively referred to as
a “transaction”), the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) may provide for one or more of the following:

 

(a)           the equitable acceleration of the exercisability of the Option;

 

(b)           the cancellation of the Option not exercised prior to a date
specified by the Board (which date shall give Optionee a reasonable period of
time in which to exercise such Option prior to the effectiveness of such
transaction);

 

(c)           the receipt by the Optionee, with respect to each share of Stock
subject to the Option,  as of the effective date of any such transaction, cash
in an amount equal to the excess of the Fair Market Value of such Stock on the
date immediately preceding the effective date of such transaction over the price
per share of such Option; provided that the Committee may, in lieu of

 

2

--------------------------------------------------------------------------------


 

such cash payment, distribute to Optionee shares of Common Stock of the Company
or shares of stock of any corporation succeeding the Company by reason of such
transaction, such shares having a value equal to the cash payment herein; and

 

(d)           the continuance of the Option with respect to the exercise of such
Option as of the date of adoption by the Board of such plan for such transaction
and provide to Optionee the right to exercise the Option as to an equivalent
number of shares of stock of the corporation succeeding the Company  by reason
of such transaction.

 

The Committee may restrict the rights of or the applicability of this section to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Internal Revenue Code or any other applicable law or regulation. 
The grant of this Option shall not limit in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge, exchange or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

 

If acceleration of the Option should not occur in connection with a transaction,
Optionee shall be entitled to receive option rights covering shares of the
surviving or acquiring entity in the same proportion, at an equivalent price,
and subject to the same conditions as this Option; and provided, however, that
if, with respect to the Optionee, acceleration of the vesting of this Option as
provided herein (which acceleration could be deemed a payment within the meaning
of Section 280G(b)(2) of the Code) together with any other payments which the
Optionee has the right to receive from the Company or any corporation which is a
member of an “affiliated group” (as defined in Section 1504(a) of the Code
without regard to Section 1504(b) of the Code) of which the Company is a member,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), the payments to the Optionee as set forth herein shall be reduced to the
largest amount as will result in no portion of such payments being subject to
the excise tax imposed by Section 4999 of the Code.

 

ARTICLE IV.

MANNER OF OPTION EXERCISE.

 

A.            Notice.  This Option may be exercised by the Optionee in whole or
in part from time to time, by delivery, in person, by registered mail, or by
such other means directed by the Company, including electronic delivery, to the
Company at its principal executive office (Attention: Chief Financial Officer)
of a written notice of exercise.  Such notice shall be in a form satisfactory to
the Committee, shall identify the Option, shall specify the number of Option
Shares with respect to which the Option is being exercised, and, if such notice
is in written form, shall be signed by the person or persons so exercising the
Option.  Such notice shall be accompanied by payment in full of the total
purchase price of the Option Shares purchased, as provided by Section IV. B.
below.  In the event that the Option is being exercised, as provided in
Section III. B. above, by any person or persons other than the Optionee, the
notice shall be accompanied by appropriate proof of right of such person or
persons to exercise the Option.  As soon as practicable after the effective
exercise of the Option, the Optionee shall be recorded on the stock transfer
books of the Company as the owner of the Option Shares purchased, and the
Company shall deliver the Option Shares to the Optionee by electronic means or
by delivering one or more duly issued stock certificates evidencing such
ownership.

 

3

--------------------------------------------------------------------------------


 

B.            Payment.  At the time of exercise of this Option, the Optionee may
determine whether to pay the total purchase price of the Option Shares to be
purchased solely in cash (including a personal check, wire transfer or a
certified or bank cashier’s check, payable to the order of the Company or a
payee designated by the Company), or by transfer from the Optionee to the
Company of previously acquired shares of Common Stock of the Company with a then
current aggregate Fair Market Value equal to such total purchase price, or by a
combination of cash and such previously acquired shares of Common Stock, or with
the proceeds of a same day sale or sell to cover transaction through the
Optionee’s E*Trade OptionsLink account.  The Committee may reject the Optionee’s
election to pay all or part of the purchase price under this Option with
previously acquired shares of Common Stock and may require such purchase price
to be paid entirely in cash if, in the sole discretion of the Committee, payment
in previously acquired shares would cause the Company to be required to
recognize a charge to earnings in connection therewith.  For purposes of this
Agreement, (a) “previously acquired shares” shall include only those shares of
Common Stock which the Optionee has owned for at least six (6) months prior to
the exercise of the stock option, or for such other period of time as may be
required by generally accepted accounting principles, and (b) “Fair Market
Value” will be determined as set forth in Article X below.

 

C.            Investment Purpose; Stock Transfer Restrictions.  The Company
shall not be required to issue or deliver any shares of Common Stock under this
Option unless (a)(1) such shares are covered by an effective and current
registration statement under the Securities Act of 1933 and applicable state
securities laws or (2) if the Committee has determined not to so register such
shares, exemptions from registration under the Securities Act of 1933 and
applicable state securities laws are available for such issuance (as determined
by counsel to the Company) and the Company has received from the Optionee (or,
in the event of death or disability, the Optionee’s heir(s) or legal
representative(s)) any representations or agreements requested by the Company in
order to permit such issuance to be made pursuant to such exemptions, and (b)
the Company has obtained any other consent, approval or permit from any state or
federal governmental agency which the Committee shall, in its sole discretion
upon the advice of counsel, deem necessary or advisable.  Unless a registration
statement under the Securities Act of 1933 is in effect with respect to the
issuance or transfer of Option Shares, each certificate representing any such
shares shall be endorsed with a legend in substantially the following form,
unless counsel for the Company is of the opinion as to any such certificate that
such legend is unnecessary:

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (“THE ACT”), OR UNDER APPLICABLE STATE SECURITIES LAWS. 
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR
SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND SUCH
STATE LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH
STATE LAWS, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION
OF THE COMPANY.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V.

NONTRANSFERABILITY.

 

                A.            Nontransferability.  Except as provided in Section
B below, no right or interest of the Optionee in the Option shall be assignable
or transferable during the lifetime of the Optionee, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy.  In the event of death, Optionee’s rights and interest in the Option
shall be transferable by testamentary will or the laws of descent and
distribution, and payment of any amounts due under the Option shall be made to,
and exercise of any Options (to the extent permitted herein) may be made by,
Optionee’s legal representatives, heirs or legatees.  If in the opinion of the
Committee, Optionee is disabled from caring for his or her affairs because of
mental condition, physical condition or age, any payments due Optionee may be
made to, and any rights of Optionee under the Option shall be exercised by
Optionee’s guardian, conservator or other legal personal representative upon
furnishing the Committee with evidence satisfactory to the Committee of such
status.

 

                B.            Permitted Transfers of Non-statutory Stock
Options.  The Committee may, in its sole discretion, permit Optionee to transfer
the Option or any portion to any member of Optionee’s “immediate family” as such
term is defined in Rule 16a-1(e) promulgated under the Securities Exchange Act
of 1934, or any successor provision, or to one or more trusts whose
beneficiaries are members of Optionee’s “immediate family” or partnerships in
which such family members are the only partners; provided, however, that the
Optionee receives no consideration for the transfer and such transferred Option
shall continue to be subject to the same terms and conditions as were applicable
to the Option immediately prior to its transfer.

 

ARTICLE VI.

LIMITATION OF LIABILITY.

 

Nothing in this Agreement shall be construed to (a) limit in any way the right
of the Company or any of its Subsidiaries to terminate the status of the
Optionee as an employee of the Company at any time, or (b) be evidence of any
agreement or understanding, express or implied, that the Company or any of its
Subsidiaries will employ the Optionee in any particular position, at any
particular rate of compensation or for any particular period of time.

 

ARTICLE VII.

WITHHOLDING TAXES.

 

A.            General Obligation.  The Company is entitled to (a) withhold and
deduct from future payment to the Optionee, or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any federal,
state or local withholding tax requirements attributable to the Optionee’s
exercise of this Option or otherwise incurred with respect to this Option, or
(b) require the Optionee promptly to remit the amount of such withholding to the
Company before acting on any such disposition of shares of Common Stock.  In the
event that the Company is unable to withhold such amounts, for whatever reason,
the Optionee hereby agrees to pay to the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal, state or
local law.

 

5

--------------------------------------------------------------------------------


 

B.            Use of Shares.  The Committee may, in its sole discretion and
subject to such rules as the Committee may adopt, permit the Optionee to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the exercise of this Option either by electing to have the
Company withhold from the shares of Common Stock to be issued upon the exercise
of this Option that number of shares of Common Stock, or by electing to deliver
to the Company already-owned shares of Common Stock, in either case having a
Fair Market Value (determined as set forth in Article X below) on the date such
tax is determined under the Code (the “Tax Date”) equal to the amount necessary
to satisfy the statutory minimum withholding amount due.  The Optionee’s
election to have the Company withhold shares of Common Stock or to deliver
already-owned shares of Common Stock upon exercise is irrevocable and is subject
to the consent or disapproval of the Committee.  If the Optionee is an officer,
director or beneficial owner of more than 10% of the outstanding Common Stock of
the Company and at the time of exercise of this Option the Company has a class
of equity securities registered under Section 12 of the Securities Exchange Act
of 1934, such election may not be made within six months of the Date of Grant
(unless the death or Disability of the Optionee occurs prior to the expiration
of such six-month period), and must be made either six months prior to the Tax
Date or between the third and twelfth business days following public release of
any of the Company’s quarterly or annual summary earnings statements.  To the
extent that shares of Common Stock may be issued prior to the Tax Date to the
Optionee making such an election, the Optionee hereby agrees to surrender that
number of shares on the Tax Date having an aggregate Fair Market Value
(determined as set forth in Article X below) equal to the amount of withholding
tax due.  In no event may the Company withhold or accept shares having a Fair
Market Value in excess of the statutory minimum required tax withholding.

 

ARTICLE VIII.

CAPITAL ADJUSTMENTS.

 

If the number of outstanding shares of Common Stock is increased or decreased or
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation by reason of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, reverse stock split, stock dividend, combination of shares, rights
offering or any other change in the corporate structure or shares of the
Company, the Committee (or, if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation), in
order to prevent dilution or enlargement of the rights of the Optionee, shall
make appropriate adjustment as to the number and kind of securities subject to
this Option.  Any such adjustment affecting this Option shall be made without
change in the aggregate purchase price applicable to the unexercised portion of
the Option but with an appropriate adjustment in the price for each share or
other unit of any security subject to the Option. Without the consent of the
Optionee, however, no such change shall be made in the terms of the Option if
such change would disqualify the Option from treatment as an “incentive stock
option” within the meaning of Section 422 of the Code or would be considered a
modification, extension or renewal of an option under Section 425(h) of the
Code.

 

ARTICLE IX.

BINDING EFFECT.

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

6

--------------------------------------------------------------------------------


 

ARTICLE X.

FAIR MARKET VALUE.

 

As used in this agreement, “Fair Market Value” means, with respect to the Common
Stock, as of any date:

 

                                (a)           if the Common Stock is listed or
admitted to unlisted trading privileges on any national securities exchange or
is not so listed or admitted but transactions in the Common Stock are reported
on the Nasdaq National Market or Nasdaq SmallCap Market, the closing sale prices
of the Common Stock on such exchange or market as of such date (or, if no shares
were traded on such day, as of the next preceding day on which there was such a
trade); or

 

                                (b)           if the Common Stock is not listed
or admitted to unlisted trading privileges or reported on the Nasdaq National
Market, and bid and asked prices therefore in the over-the-counter market are
reported by the OTC Bulletin Board or the National Quotation Bureau, Inc. (or
any comparable reporting service), the mean of the closing bid and asked prices
as of such date, as reported by the OTC Bulletin Board, or, if not reported
thereon, as reported by the National Quotation Bureau, Inc. (or a comparable
reporting service); or

 

                                (c)           if the Common Stock is not
publicly traded, the price that the Committee determines in good faith in the
exercise of its reasonable discretion.  The Committee’s determination as to the
current value of the Common Stock shall be final, conclusive and binding for all
purposes and on all persons, including, without limitation, the Company, the
Optionee and their respective successors-in-interest.  No member of the Board or
the Committee shall be liable for any determination regarding current value of
the Common Stock that is made in good faith.

 

ARTICLE XI.

GOVERNING LAW.

 

This Agreement and all rights and obligations hereunder shall be governed by the
laws of the State of Minnesota.

 

The parties hereto have executed this Agreement effective the day and year first
above written.

 

AUGUST TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By

/s/ Stan Piekos

 

Its

 Chief Financial Officer

 

 

 

 

OPTIONEE

 

 

 

 

By

/s/ Lynn J Davis

 

Lynn J. Davis

 

 

7

--------------------------------------------------------------------------------